Citation Nr: 0835145	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  07-27 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from October 1969 to February 
1971 and again from May 1986 to February 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2007).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2007).  

The veteran asserts that service connection is warranted for 
a low back disability, to include as secondary to his 
service-connected right knee disability.  Post-service 
treatment records demonstrate that the veteran has complained 
of experiencing back pain that has been diagnosed as 
herniated disc, spondylosis, and degenerative disc disease.  
The veteran has argued that such back disability could be 
related to an incident in which he injured his back while 
raking leaves in service and/or his service-connected right 
knee disability.  A November 1991 service medical record 
indeed reflects that the veteran complained of experiencing 
back pain after raking leaves for three hours one day prior.  
A September 2007 VA examination report demonstrates that the 
examiner opined that the veteran's back condition was not due 
to the single episode of back strain that he experienced 
during service. 
 
However, the veteran has also contended that his back 
disability is due to his service-connected right knee 
disability.  An April 2006 VA examination report shows that 
the examiner opined that the veteran's back disability was 
"less likely than not secondary to right knee condition."  
However, there is no evidence that the April 2006 VA 
examiner, or any other examiner, has provided an opinion as 
to whether the veteran's service-connected right knee 
disability chronically aggravates his back disability.  The 
Board finds that such an opinion is necessary in order to 
properly adjudicate the veteran's claim.  Therefore, the 
Board finds that the claim must be remanded for a new VA 
examination and clinical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issue on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 3.159, 
and any other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary to 
substantiate his claim for service 
connection for a back disability, to 
include as secondary to a service-
connected right knee disability, 
including which evidence, if any, the 
veteran is expected to obtain and submit, 
and which evidence will be obtained by 
VA.  Additionally, the veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating or is necessary 
to substantiate the elements of the 
claim.  He must also be provided the 
criteria for consideration in the 
assignment of a disability rating and an 
effective date in the event of award of 
the benefit sought.

2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his back disability and his 
right knee disability since service.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, not already of record.

3.  The veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
any current back disability.  All 
necessary tests should be performed.  The 
examiner should be requested to furnish 
an opinion as to whether it is at least 
as likely as not that the veteran has a 
back disability that is related to any 
incident of service, to include his 
documented in-service November 1991 
incident in which he sought treatment for 
back pain after raking leaves. The 
examiner should also be requested to 
furnish an opinion as to whether it is at 
least as likely as not that the veteran 
has a back disability that is proximately 
caused or aggravated by his service-
connected right knee disability.  The 
rationale for all opinions expressed 
should be set forth. The claims folder 
should be made available to the examiner 
in conjunction with the examination.

4.  Thereafter, the RO should adjudicate 
the issue on appeal.  If the benefit 
sought remains denied, the RO should 
issue the veteran and his representative 
a supplemental statement of the case and 
afford the veteran the appropriate 
opportunity to respond. Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




